 



EXHIBIT 10.1

         
 
  OFFER OF LOAN   Page 1 of 12

     
BY:
  INVESTISSEMENT QUÉBEC, a legal person constituted pursuant to the Act
respecting Investissement Québec and La Financière du Québec (R.S.Q., c.
I-16.1), having its head office at 1200 Route de l’Église, Suite 500, Sainte-Foy
(Québec), G1V 5A3 and having a place of business at 393 Rue Saint-Jacques,
Suite 500, Montréal (Québec), H2Y 1N9, hereinafter referred to as IQ.
 
   
TO:
  RTI-CLARO, INC., a legally constituted legal person having its principal place
of business at 8140 Rue Lafrenaie, Saint-Léonard (Québec) H1P 2A9, hereinafter
referred to as the Company.

THIS OFFER CANCELS AND REPLACES THE ONE ISSUED TO THE COMPANY AS OF JUNE 26,
2006.
1. LOAN

  1.1   IQ offers the Company a loan of five million one hundred and
seventy-five thousand dollars ($5,175,000), hereinafter referred to as the Loan,
on the terms and conditions set out herein and in Schedules 1 and 2.

2. CONTRACT

  2.1   The acceptance of this Offer of Loan by the Company constitutes a
binding contract for IQ and the Company.

3. PROJECT

  3.1   The Loan is offered only for the new equipment acquisition project for
implementation of a new production line for large aircraft parts. Moreover, the
aim of the project is the acquisition of land and construction of a building to
install the existing production line, dedicated to small aircraft parts, and to
install the new production line contemplated by the project. The project will be
carried out on Rue Ernest-Cormier in Laval, hereinafter referred to as the
Project, which, accompanied by its financing, is established as follows:

                                  Total   Eligible     PROJECT   Expenditures  
Expenditures   FINANCING
Equipment
  $ 25,500,000     $ 25,500,000     IQ interest-free loan   $ 5,175,000  
 
                           
Equipment contingencies
  $ 2,550,000     $ 2,550,000     Internal funds   $ 22,875,000  
 
                           
Land and building
  $ 16,750,000             Bank loan for land and building   $ 16,750,000  
 
                           
 
  $ 44,800,000     $ 28,050,000         $ 44,800,000  

  3.2   The Company declares that it began the Project on April 7, 2006 and
undertakes to complete it no later than April 6, 2009. For the purposes of this
Offer, the Project completion date will be the latter date or any other previous
date confirmed in writing by the Company to IQ as the date when the Project was
completed.

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 2 of 12

4. DISBURSEMENT

  4.1   IQ shall disburse the Loan a maximum of five (5) disbursements, over the
period of implementation of the Project, if the Company is not in default of any
of the terms and conditions of this Offer. Each disbursement shall be equal to
eighteen point forty-five percent (18.45%) of the Eligible Expenditures
contemplated in the request for disbursement, up to a maximum of five million
one hundred and seventy-five thousand dollars ($5,175,000), so as to comply with
the proportion of the Loan regarding the Project’s Eligible Expenditures.
However, for the last disbursement, IQ may withhold up to twenty percent (20%)
of the amount of the Loan until all of its terms and conditions are met.

5. COMMITMENTS TO FULFILL BEFORE DISBURSEMENT OF THE FUNDS

  5.1   The first disbursement of the Loan shall be made only once IQ has
obtained, to its satisfaction:

  5.1.1   a written confirmation from the parent company, RTI International
Metals, Inc., to the effect that it will make the necessary funds available to
the Company to implement the Project, at its new Laval plant;     5.1.2   a copy
of the loan agreement concerning the financing of the land and building,
accompanied by a firm turnkey contract, duly signed, for the construction of the
building in Laval;recent certificates of attestation;     5.1.3   the legal
opinions of the Company’s external counsel on the Company’s corporate status and
its capacity to borrow and that the agreement constitutes valid commitments that
bind the Company in accordance with its provisions, on the validity of the
Suretyship, the capacity of the Surety to grant the Suretyship, their
enforceability and any other matter that IQ may require;     5.1.4   the
Suretyship of RTI International Metals, Inc., according to the terms and
conditions of Schedule 2.

  5.2   Prior to each disbursement of the Loan, including the first one, the
Company shall have remitted to IQ, in a form that will be satisfactory to it, a
request for disbursement accompanied by a report on the degree of implementation
of the Project, and on the new Jobs created, its most recent internal financial
statements accompanied by the most recent publicly available financial
statements of RTI International Metals, Inc., and a certificate of its external
auditors certifying the Eligible Expenditures contemplated in the request for
disbursement and showing how these expenditures have been financed.

  5.3   Prior to the last disbursement of the Loan, the Enterprise shall have
provided IQ with a report conforming the complete implementation of the Project
and confirming that all the equipment which is the object of disbursements by IQ
has been installed at its Laval plant, and a certificate of its external
auditors attesting to the Eligible Expenditures made regarding the Project.

6. OTHER COMMITMENTS

  6.1   Effective from the date of acceptance of this Offer and for the entire
term of the Loan, the Company undertakes to:

  6.1.1   maintain a minimum working capital ratio of one point five to one
point zero (1.5 : 1.0); the “working capital ratio” being obtained by dividing
the total short term assets by the total short term liabilities;

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 3 of 12

  6.1.2   make Eligible Expenditures for a minimum amount of five million
dollars ($5,000,000);     6.1.3   disclose promptly any other financial
assistance granted for the purposes of the Project, it being understood that the
cumulative financial contributions obtained for the Project, including the
participating interests in the form of share capital and loan guarantees, coming
from government departments or bodies (federal and provincial) shall not exceed
fifty percent (50%) of the total cost of the Project;     6.1.4   provide any
authorized representative of IQ, on reasonable advance notice and during normal
business hours, with reasonable access to its premises where any document
related to the Project is found and to the Company’s premises, its relevant
books related to this Offer and other documents related to the Project in order
to inspect and evaluate the progress and results of the Project;     6.1.5  
honour the other commitments stipulated in Section 8 of Schedule 1.

7. INTEREST RATE

  7.1   The Loan shall not bear interest.     7.2   Notwithstanding subsection
7.1, in the event of the Company’s default under the terms hereof, any amount
then due and payable by the Company shall thereupon bear interest effective from
the date of receipt of a request from IQ to this effect, up to and including the
date of repayment of the total amount owed to IQ, the whole at the annual rate
equal to IQ’s weekly variable rate, which is currently established, for
reference purposes only, at seven point five percent (7.5%) per year. For the
purposes hereof, the weekly variable rate prevailing at IQ is equal to the
average prime rate of six (6) Canadian chartered banks selected by IQ, expressed
on an annual basis and increased by one and a half percent (1.5%). This rate is
reviewed once a week and is thus subject to weekly variation.     7.3   The
Company hereby accepts any variation of the weekly variable rate that IQ may
determine from time to time and that IQ will take into account in the
calculation of the interest on the Loan. Any statement of account sent to the
Company by IQ shall constitute incontestable proof of the accuracy of this
calculation, should the Company fail to notify IQ of the contrary within ten
(10) days of receipt of any such statement of account.

8. REPAYMENT OF THE LOAN

  8.1   The Company shall benefit from a moratorium on the principal repayment
of the Loan for a period of twenty-four (24) months effective from the first
disbursement of the Loan.

  8.2   At the end of the moratorium stipulated in subsection 8.1, to the extent
that the Loan has be disbursed in full, the Company shall repay the principal of
the Loan in sixty (60) monthly, equal and consecutive payments of eighty-six
thousand two hundred and fifty dollars ($86,250) each, payable on the last day
of each month. If the Loan has not been disbursed in full, the Company shall
repay the balance of the principal disbursed in sixty (60) monthly, equal and
consecutive payments, payable on the last day of each month.

  8.3   For the purposes of repayment of the Loan by means of manual or
electronic debits from the Company’s bank account, as explained in section 9 of
Schedule 1 entitled “GENERAL TERMS AND CONDITIONS OF THE LOAN”, the Company
confirms that, on the date of acceptance of this Offer, it

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 4 of 12



does business with the bank or financial institution, which name appears on the
cheque.
9. COMMITMENT FEE

  9.1   This Offer is subject to the payment of management fees, hereinafter
referred to as the Commitment Fee, of one point twenty-five percent (1.25%) of
the amount of the Loan, namely sixty-four thousand six hundred and eighty-seven
dollars and fifty cents ($64,687.50).

  9.2   IQ acknowledges that it has received the amount of thirty-seven thousand
five hundred dollars ($37,500) in partial payment of the Commitment Fee. This
Commitment Fee, the balance of which shall be paid to IQ upon acceptance of this
Offer, is not refundable under any circumstances, in whole or in part.

  9.3   This Commitment Fee, which shall be paid to IQ upon acceptance of this
Offer, is not refundable in any circumstances, in whole or in part.

  9.4   The mere cashing of the Commitment Fee shall not create any right in
favour of the Company and shall in no way oblige IQ to make any disbursement on
the Loan, since these rights and obligations can be generated only provided that
the terms and conditions mentioned in this Offer are met.

10. OTHER PROVISIONS

  10.1   Schedule 1 and Schedule 2, respectively entitled “GENERAL TERMS AND
CONDITIONS OF THE LOAN” and “SURETYSHIP”, are an integral part of this Offer.  
  10.2   Only the French version of this Offer shall be considered official and,
in all cases, it shall prevail over any translation that might accompany it.    
10.3   The Company and the Surety acknowledge that the stipulations contained in
this Offer and in its schedules entitled “GENERAL TERMS AND CONDITIONS OF THE
LOAN” and “SURETYSHIP” have been discussed freely between them and IQ and that
they have received adequate explanations of their nature and extent.

INVESTISSEMENT QUÉBEC
Per:          
                                                                        Date:
                                        
Hélène Guay
Director, Major Accounts
Specialized Financing Division
Per:        
                                                                          Date:
                                        
Claude B. Proulx
Director of Specialized Financing

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 5 of 12

ACCEPTANCE BY THE COMPANY
After studying the terms and conditions set out in this Offer and in the
schedules entitled “GENERAL TERMS AND CONDITIONS OF THE LOAN” and “SURETYSHIP”,
we accept this Offer of Loan and attach a cheque for twenty-seven thousand one
hundred and eighty-seven dollars and fifty cents ($27,187.50) in payment of the
Commitment Fee amounting to sixty-four thousand six hundred and eighty-seven
dollars and fifty cents ($64,687.50).
This cheque bears all the necessary information to enable IQ, as the case may
be, to repay any amount owed under this Offer, by electronic debits.
RTI-CLARO, INC.

                 
Per:
      Date:        
 
 
 
Signature      
 
   
 
                 
            Name of authorized signatory            

SURETY
RTI INTERNATIONAL METALS, INC.

                 
Per:
      Date:        
 
 
 
Signature      
 
   
 
                 
            Name of authorized signatory            

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 6 of 12

SCHEDULE 1
GENERAL TERMS AND CONDITIONS OF THE LOAN

1.   This contract shall be governed by the laws of Québec and, in the event of
contestation, the courts of Québec shall have sole jurisdiction. Moreover, this
Offer is subject to the application of the terms and conditions set out in the
Act respecting Investissement Québec and La Financière du Québec (R.S.Q., c.
I-16.1) and its programs.   2.   By its acceptance of this Offer, the Company
declares that all the information it has furnished to IQ is true.   3.   For the
purposes of this Offer, the following terms have the meaning given to them
hereinafter unless the context requires a different meaning:       “Equity”
means the amount, according to the Company’s balance sheet, (a) of its paid-up
capital, including all new capital investments by shareholders in the form of
subscriptions in the Company’s share capital, (b) its contributed surplus,
(c) its retained earnings, (d) loans granted to the Company and not involving
any principal repayment for the next 5 years, (e) advances extended by the
shareholders, (f) subsidies from the federal, Québec or municipal governments
that have been carried over, and (g) any other item of a similar nature;
however, Equity excludes deferred expenses, unpaid goodwill, appraisal
surpluses, loans granted or guaranteed by government bodies and other items of a
similar nature, and research expenses and other intangibles that will have been
capitalized and that will not have been paid in cash by the Company;       “Case
of Default” means any of the defaults under the terms of Section 9;      
“Material Change” means any change, as the case may be, that risks having a
material adverse affect on the implementation of the Project or a Major element
thereof;       “Eligible Expenditures” means the expenditures indicated in
Section 3 of this Offer, provided that they have been incurred, paid and
capitalized by the Company, and, as the case may be, the Eligible Capital
Expenditures indicated in Section 3 of this Offer; excluded are Eligible
Expenditures for which the Company is entitled to receive refundable tax credits
from the Government of Québec and those that benefit from any financial
assistance from the Government of Québec;       “Eligible Capital Expenditures”
means the capital expenditures indicated in Section 3 of this Offer, provided
that they have been incurred and paid by the Company; excluded are Eligible
Expenditures for which the Company is entitled to receive refundable tax credits
from the Government of Québec and those that benefit from any financial
assistance from the Government of Québec;       “Long-Term Debt” means the sum
of the financial obligations the Company is not normally bound to discharge
during the current fiscal year and which appear under “Long-Term Liabilities” in
its balance sheet;       “Major Element” means the legal existence of the
Company, its financial position, its operating results, its capacity to carry on
its business, to hold its property or to fulfill its general obligations or its
obligations under the terms of any credit or security agreement to which it may
be party;

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 7 of 12



    “Job” means any permanent job held on a basis of no less than 40 weeks per
year, including vacation weeks, and including a minimum of 30 hours per week.  
4.   No significant change shall be made to the Project without IQ’s prior
written consent. If the actual cost of the Project exceeds the forecast total,
the Company shall provide or ensure that its shareholders provide the amounts
necessary to cover any amount in excess of the forecasts, in a manner that IQ
shall deem satisfactory, before the balance of the Loan is disbursed. If the
Eligible Capital Expenditures (OR the Capital Expenditures) actually incurred by
the Company in respect of the Project turn out to be less than the total
Eligible Capital Expenditures (OR the total Capital Expenditures) forecast under
“PROJECT”, IQ reserves the right to reduce the amount of the Loan
proportionally.   5.   For each disbursement of the Loan, the Company shall
submit an application in writing. In support of each request, it shall submit
any voucher required by IQ.   6.   The Loan may be disbursed directly by IQ to
the Company’s bank account, by written notice issued by the bank or the
financial institution with which IQ does business. However, IQ reserves the
right to disburse the Loan by means of cheques if it considers this disbursement
mode preferable under the circumstances.   7.   The Company hereby authorizes IQ
to make any payment, by manual or electronic debits, that the Company must make
to IQ in respect of this Agreement. For this purpose, the Company hereby
authorizes the bank or the financial institution with which it does business to
honour the debits made by IQ.       IQ shall send in advance a monthly debit
note to the Company containing all the information relating to the repayment to
be made by the Company.       The Company undertakes to renew the authorization
appearing above if it changes banks or financial institutions before the Loan is
repaid in full and to inform IQ of this change by providing it with a cheque
specimen from its new bank or financial institution marked “VOID” and containing
all the necessary information.       The Company accepts that the repayment of
any amount owing pursuant to this Offer be made by means of cheques if IQ
considers this payment mode preferable under the circumstances.   8.   Effective
from the date of acceptance of this Offer and for the entire term of the Loan,
the Company undertakes to:

  8.1   furnish its internal annual financial statements, as presented for tax
purposes, within one hundred and twenty (120) days of the end of any fiscal year
and its audited consolidated financial statements (when the Company must have
them prepared according to generally accepted accounting practices recognized by
the Canadian Institute of Chartered Accountants); also furnish, on request, its
financial statements, those of its subsidiaries and its consolidated financial
statements, as the case may be, for any period determined by IQ within the time
limit prescribed in such request;     8.2   furnish the audited consolidated
annual financial statements of RTI International Metals, Inc., when made
available to the public;

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 8 of 12

  8.3   furnish a written confirmation of the renewal and the conditions of its
bank line of credit on an annual basis or a written confirmation by the Company
to the effect that it benefits from adequate financing from RTI International
Metals, Inc., allowing it to carry on its operations suitably, including the
implementation of the Project, throughout the term of this financial
intervention, within a time limit of forty-five (45) days of publication of the
Company’s annual financial statements;     8.4   not amend its articles of
incorporation constituting documents or its authorized and issued share capital,
including not issuing new shares of its share capital or purchasing, redeeming,
converting or exchanging any shares of its share capital without the prior
written agreement of IQ;     8.5   not merge, wind up or dissolve itself without
the prior written agreement of IQ;     8.6   not grant any loan or advance to
its shareholders, directors or officers outside the normal course of its
operations, without having obtained IQ’s written agreement in advance;     8.7  
transact on a business basis and at “arm’s length” in its commercial relations
with any person;     8.8   obtain the prior written agreement of IQ before
declaring or paying any dividend to one or more classes of shareholders;     8.9
  not grant loans or advances to affiliated or related companies, not make
investments or grant security, except in the normal course of its operations,
and notably, except for the securities granted pursuant to a loan agreement
financing the land and building as indicated in section 3.1 of this Offer;    
8.10   not move a substantial portion of its assets out of Québec without having
obtained the prior written authorization of IQ;     8.11   ensure that there is
no change not authorized in advance by IQ in the control of the Company;        
control means holding of shares entailing a sufficient number of voting rights
to allow the election of the majority of the directors of the Company.     8.12
  insure and keep insured against all risks the assets included in the Project,
up to their replacement value, or take out and maintain in force any insurance
policy required by IQ and furnish to IQ, on request, with a copy of the
insurance policies thus taken out and their renewal. In the event that the
Company is in default of compliance with this commitment, IQ may remedy it, at
the Company’s expense, without prejudice to any other right in its favour;    
8.13   not dispose of its assets except as permitted by IQ, as the case may be;
    8.14   disclose promptly to IQ any litigation or proceedings before a law
court, a commission or a government agency to which it is a party;     8.15  
maintain its operations related to the Project for a minimum period of 5 years
effective from the date when it will have completed the Project, except as
concerns the periods necessary to permit the Company to proceed with maintenance
or replacement of equipment that is obsolete or can no longer be used in the
normal course of its operations

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 9 of 12



9.   Notwithstanding any contrary provision contained in this Offer and even if
the conditions have been honoured, IQ reserves the right, at its discretion, to
cancel the Loan or any undisbursed portion thereof, defer disbursement and
cancel the interest moratorium, as the case may be, and the Company undertakes
to repay, on demand, all or part of the amounts disbursed on the Loan, with
interest, fees and accessories, in the following Cases of Default:

  9.1   if the Project is not completed by the date stipulated in this Offer;  
  9.2   if the Company has not submitted any request for disbursement within six
(6) months of acceptance of this Offer;     9.3   if the Loan is not disbursed
in full by July 6, 2009;     9.4   if the total amount of the financial
assistance granted, in any form whatsoever, by the Government of Québec and its
departments and bodies, including the refundable tax credits, exceeds fifty
percent (50%) of the Eligible Expenditures of the Project;     9.5   if a
minimum of five million dollars ($5,000,000) of Eligible Capital Expenditures
are not realized by the Company under the Project if the Company interrupts or
abandons the Project in whole or in part;     9.6   if the Company assigns its
property, is under a receivership order pursuant to the Bankruptcy and
Insolvency Act (R.S.C. (1985) c. B-3), makes a proposal to its creditors or
commits an act of bankruptcy pursuant to the said Act, avails itself of the
provisions of the Act to facilitate compromises and arrangements between
companies and their creditors (R.S.C. (1985), c. C-36) or if it is under a
winding-up order pursuant to the Winding-Up Act (R.S.Q., c. L-4) or any other
law to the same effect, or if its is insolvent or on the verge of becoming
insolvent, or if it does not maintain its legal existence or if its financial
position, in the opinion if IQ, deteriorates so as to jeopardize its survival;  
  9.7   if the Company losses the benefit of term in respect of any loan that
has been granted to it or has been the object of a demand for repayment of any
loan payable on demand;     9.8   if the Company is in default under the terms
of an agreement or a warranty deed in respect of its borrowing;     9.9   if, in
the opinion of IQ and without its consent, a material change occurs in the
Project or in its financing, in the nature of the Company’s operations or, in
general, in the risk level;     9.10   if the assets constituting the Project
are liquidated;     9.11   if the Company has paid Eligible Capital Expenditures
(OR Eligible Expenditures) for the implementation of the Project before the date
of receipt by IQ of the Company’s request for financing;     9.12   in the event
of an error or omission in a representation, reticence, misrepresentation, fraud
or falsification of documents on the part of the Company;     9.13   if the
Company encumbers or disposes in any manner of its capitalized assets included
in the Project without the prior written consent of IQ, except for the purpose
of carrying on its business or enterprise and in the normal course of its
business, and notably, except for the securities granted pursuant to a loan
agreement financing the land and building as indicated in section 3.1 of this
Offer;

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 10 of 12

  9.14 if the Company is in default of performance of any of the conditions and
clauses of this Offer.

10.   IQ reserves the right, during the term of the Loan, to require any
document that it may consider useful or relevant.   11.   The Company shall
furnish, at IQ’s request, the certificates or documents required in accordance
with the laws of Québec.   12.   The Company may not assign or transfer the
rights conferred to it under the terms of this Offer without the prior written
consent of IQ.   13.   The Company shall sign a term note or an acknowledgment
of debt in the amount of each of the disbursements of the Loan.   14.   Any
interest not paid at maturity shall bear interest itself effective from that
date at the rate stipulated in this Offer, without notice or warning.   15.   If
the amount of the Loan is not disbursed in full by October 6, 2009, IQ shall
require payment of an indemnity, calculated on a daily basis, effective from the
aforementioned date, at one percent (1%) per year, on the undisbursed balance of
the Loan, so as to maintain this balance at the Company’s disposal (hereinafter
referred to as the Standby Fee) and payable on the last day of each month
effective from the last day of the month following the aforementioned date.    
  The Company may request the cancellation of any undisbursed balance and the
Standby Fees shall cease to accrue effective from the date of receipt by IQ of
such written request.   16.   By accepting this Offer, the Company consents that
a public announcement be made by IQ or by its responsible Minister,
communicating the following information: the name and address of the Company,
the type of business, the nature and budget of the Project, the amount of the
Loan and the number of Jobs involved Any such announcement shall receive the
prior approval of the Company which shall not withhold or delay its approval
without justification.   17.   If the Company wishes to announce the Project
officially or proceed with an official inauguration, it shall advise IQ fifteen
(15) days in advance, so as to permit it or its responsible Minister to
participate.   18.   The Company undertakes to discharge all the expenses
pertaining to the preparation and registration, as the case may be, of the
documents necessary to give legal effect to this Offer and to any amendment
thereto.   19.   The Company undertakes to pay all the costs incurred by IQ to
exercise its rights under the terms of this Offer, including those permitting it
to obtain performance of all of the Company’s obligations to protect, execute or
preserve any security granted to guarantee the Loan or proceed with an appraisal
of the Company’s assets at IQ’s request, including, in particular, all court
costs, fees, charges or other legal expenses, and the costs and fees of agents,
trustees or others.   20.   IQ, on prior notice to the Company, may enter the
Company’s premises during normal business hours for the purposes of audits
considered useful or necessary.   21.   For the purposes of this Offer and its
schedules entitled “GENERAL TERMS AND CONDITIONS OF THE LOAN” AND “SURETYSHIP”,
all notices shall be sent in writing, by certified or registered mail or by
delivery in person. The notices coming from IQ shall be sent to the Company’s
head office, to the attention of the authorized representative who will sign the
acceptance of this

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 11 of 12



Offer for and on behalf of the Company. All notices from the Company or its
shareholders shall be sent to Investissement Québec, at its place of business at
393 Rue Saint-Jacques, Suite 500, Montréal (Québec), H2Y 1N9, to the attention
of its Secretary. All notices shall be deemed received on the date of their
delivery, if delivered in person, or on the third business day following their
mailing by their sender, if sent by certified or registered mail.

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 



--------------------------------------------------------------------------------



 



         
 
  OFFER OF LOAN   Page 12 of 12

SCHEDULE 2
SURETYSHIP
Intervening in this Offer are:
RTI INTERNATIONAL METALS, INC., hereinafter referred to as the Surety.
A legally constituted legal person, having its head office at 1000 Warren
Avenue, Niles, Ohio 44446, U.S.

1.   The Surety declares that it is to its advantage that the Loan be granted to
the Company; it further adds that it has studied all the provisions contained in
this Offer and declares that it is satisfied therewith.

2.   The Company and the Surety declare that the Surety is a shareholder of the
Company or that it maintains a close and constant business relationship with the
Company.

3.   The Surety, as undivided, joint and several surety, hereby guarantees to IQ
the repayment of what the Company will owe to IQ, up to the amount of the
principal, interest, fees and accessories of the Loan and any other amount
payable under the terms of this Offer, as these amounts become respectively due
and payable, whether by the passage of time, by extension or otherwise, in
accordance with the provisions contained in this Offer, and also guarantees the
fulfillment by the Company of any other obligation mentioned in this Offer.

4.   The Surety shall be considered and shall find itself in the same status as
the Company, and expressly waives any request for payment, presentation for
payment, protest and notice thereof respectively and any notice of default, and
also waives the benefits of division and discussion.

5.   The Surety consents that IQ obtain and exchange all personal information
concerning its solvency, its financial capacity, its payment behaviour and any
other information it considers relevant with third parties, in particular,
financial institutions, creditors and personal information agents.

                    Initials of the IQ
Representative   Initials of the Company
representative   Initials of the Surety

 